UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7563



JAMES EDMOND WATTS,

                                            Plaintiff - Appellant,

          versus


LARRY HUFFMAN, Regional Director; EDDIE PEAR-
SON, Warden of Buckingham; HENRY PONTON, As-
sistant Warden of Buckingham; BARBARA WHEELER,
Assistant Warden of Buckingham; LIEUTENANT
TERRY, Buckingham Correctional Center; LINDA
CREWS, Records Office Assistant Manager; R.
WHITE, Adjustment Committee Chairman; MIKE
SHUPE, Operations Officer; LIEUTENANT JENKINS,
Buckingham Correctional Center; SERGEANT
ZUMBRO, Buckingham Correctional Center; SER-
GEANT JONES, Buckingham Correctional Center;
COUNSELOR HODGES, Buckingham Correctional
Center,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-97-366-R)


Submitted:   January 13, 1998          Decided:     February 18, 1998


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.
James Edmond Watts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting his mo-

tion to amend and dismissing his 42 U.S.C. § 1983 (1994) complaint

without prejudice. A dismissal without prejudice is not reviewable
by the court unless the reasons stated for the dismissal clearly

disclose that no amendment to the complaint could cure its defects.

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066-67 (4th Cir. 1993). In the present case, the district court

properly found that some of Appellant's claims were potentially

cognizable, but he failed to allege sufficient facts to support
them. The order, however, dismisses the action and advises the

appellant of his right to appeal. We believe these provisions are
inadvertent and vacate them. Because he has a right to amend his

complaint, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                         DISMISSED



                                2